Exhibit 13 Guaranty Federal Bancshares, Inc. 2012 Annual Report Investor Information ANNUAL MEETING OF STOCKHOLDERS: The Annual Meeting of Stockholders of the Company will be held Wednesday, May 22, 2013 at 6:00 p.m., local time, at the Guaranty Bank Operations Center, 1414 W. Elfindale, Springfield, Missouri. Contents ANNUAL REPORT ON FORM 10-K: i President’s Message Copies of the Company’s Annual Report on Form 10-K, including the financial statements, filed withthe Securities and Exchange Commission are available without charge upon written request to: Vicki Lindsay, Secretary 1
